   '
AO 245D        '
        (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                       UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November 1, 1987)
                                  V.
               JOSHUA ANTHONY ROBLES (I)
                                                                         Case Number:        3: l 6-CR-02519-AJB

                                                                      Lewis Christian Muller
                                                                      Defendant's Attorney
REGISTRATION NO.                  41244-298

•-                                                                                                          FEBO 52020
THE DEFENDANT:
 i:gj   admitted guilt to violation of allegation(s) No.     THREE (3)

 D      was fouud guilty in violation ofallegation(s) No.    _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                      Nature of Violation
                   3                   nvl, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                      YJ!'· A        HONY J. BATT
                                                                  _/u1~ITED STATES DIST
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for.Revocations

DEFENDANT:               JOSHUA ANTHONY ROBLES (I)                                                 Judgment - Page 2 of2
CASE NUMBER:             3:16-CR-02519-AJB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TWENTY-FOUR (24) MONTHS WITH SIX (6) MONTHS TO RUN CONSECUTIVE AND EIGHTEEN (18)
 MONTHS TO RUN CONCURRENT TO CASE USDC, SOUTHERN DISTRICT OF CA CASE NO. 14CR0151-L




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZI   The court makes the following recommendations to the Bureau of Prisons:
          - PLACEMENT DESIGNATION TO THE WESTERN REGION SPECIFICIALLY FCI TUSCON




 D     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       • at _ _ _ _ _ _ _ _ _ A.M.                        on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                   3:16-CR-02519-AJB
